DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/05/2022, in which claims 1, 9, and 17 have been amended, and claim 23 has been newly added. Thus, claims 1-3, 5, 7-11, 13, 15-18, and 21-23 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-11, 13, 15-18, and 21-23 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transfer of funds without significantly more. 
Examiner has identified claim 17 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 17 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 17 is directed to a computing device comprising a processor and a memory having contents configured to, when executed by a processor, perform series of steps, e.g., confirming the funds transfer operation; broadcasting, by way of a range-limited wireless communication protocol, an identifier identifying the first person from the transferee computing device to a plurality of additional computing devices physically located within a threshold distance from the transferee computing device, the identifier identifying the first person being discoverable by only 7Application No.: 15/828,169Docket No.: 2043-0019-D1the plurality of additional computing devices that are physically located within the threshold distance of the transferee computing device, the identifier being cryptographically secured and uniquely identifying the first person as an accountholder and a potential recipient of the funds transfer operation; receiving, from a transferor computing device among the plurality of additional computing devices and by way of the range-limited wireless communication protocol, a communication specifying an amount of money and an identifier of a second person, associated with the transferor computing device, proposing to transfer the specified amount of money to the first person; using the identifier of the second person to access information about the second person from a server storing account information about account holders; displaying, in a graphical user interface of the transferee computing device and to the first person, at least a portion of the accessed information about the second person for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount, wherein the at least the portion of the accessed information that is displayed by the transferee computing device includes an image of a face of the second person; receiving user input approving the proposed transfer, the user input provided by the first person by way of the transferee computing device while the image of the face of the second person and the specified amount of money are displayed by the transferee computing device to the first person; and causing the specified amount to be transferred from an account belonging to the second person to an account belonging to the first person. These limitations describe the abstract idea of transferring of funds (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions. The computer device limitations, e.g., transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 17 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 17 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a transferee computing device, processor, memory, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, communication, server, and graphical user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 17 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 9; and hence claims 1 and 9 are rejected on similar grounds as claim 17.
Dependent claims 2-3, 5, 7-8;  10-11, 13, 15-16; and 17-18 and 21-23 are directed to a method, non-transitory computer readable medium, and system, respectively, which perform the steps of the communication sent to the device other than the transferee computing device and the transferor computing device 3Application No.: 15/828,169Docket No.: 2043-0019-D1includes the identifier of the second person, or the identifier of the first person, or a combination thereof; sending of the communication to the device other than the transferee computing device and the transferor computing device is performed via a secure connection; before sending the communication instructing performance of the transfer of the specified amount, sending a communication to the transferor computing device seeking confirmation of the transfer; the retrieved information comprises at least a portion of a name of the second person; the threshold distance is based on the range-limited wireless communication protocol; sending a communication to the server instructing performance of a transfer of the specified amount from an account belonging to the second person to the account belonging to the first person; the threshold distance is based on a geolocation mechanism that ensures that one or more computing devices outside of the threshold distance from the transferee computing device do not receive the identifier of the first person; and the range limited wireless communication protocol includes one of Bluetooth low energy, WiFi direct, or near-field communication, and wherein the identifier is a cryptographically random token generated by a random number generator, respectively. These steps describe the abstract idea of transferring of funds (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-3, 5, 7-8, 10-11, 13, 15-18, and 21-23 are directed to an abstract idea. The additional limitations of a transferee computing device, processor, memory, communication, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, server, geolocation mechanism, WiFi, Bluetooth, near-field communication, cryptographically random token, random number generator, and graphical user interface are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: transferee computing device, processor, memory, communication, range-limited wireless communication protocol, additional computing devices, 6transferor computing device, server, geolocation mechanism, WiFi, Bluetooth, near-field communication, cryptographically random token, random number generator, and graphical user interface, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-3, 5, 7-8, 10-11, 13, 15-18, and 21-23 have further defined the abstract idea that is present in their respective independent claims 1, 9, and 17; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-3, 5, 7-8, 10-11, 13, 15-18, and 21-23  do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-3, 5, 7-8, 10-11, 13, 15-18, and 21-23 are directed to an abstract idea. Thus, claims 1-3, 5, 7-11, 13, 15-18, and 21-23 are not patent-eligible.
Response to Arguments
With respect to the 35 U.S.C. 103 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-23, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 08/05/2022.
Applicant's arguments filed dated  08/05/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-23 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-23.
Applicant argues that “Prong One of Revised Step 2A: Claim 1 does not recite an abstract idea.”
Examiner respectfully disagrees, As previously presented, Examiner respectfully notes that the claims recite an abstract idea of transferring of funds, which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Additionally, Examiner respectfully notes that “broadcasting, by the transferee computing device and by way of a range-limited wireless communication protocol, an identifier of the first person…displayed by the transferee computing device includes an image of a face of the second person” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Additionally, with regards to Applicant’s Enfish, LLC v. Microsoft Corporation argument, Examiner notes that unlike Enfish, the present claims do not provide improvement to computer function, but simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, the claim recites an abstract idea; and these arguments are not persuasive.
Furthermore, Applicant argues that “these claim features are directed to improved technology for facilitating electronic fund transfers made by way of a range-limited wireless communication protocol between a transferor computing device and a transferee computing device.” Examiner respectfully disagrees and notes that the present amended claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Examiner notes that there is no computer functionality or technical/technology improvements as a result of implementing the abstract idea on a computer. The computer is used to apply the abstract idea without any technical improvement. The interaction between devices is nothing more than receiving/transmitting data. Hence, these arguments are not persuasive
Applicant argues that “the Patent Office’s interpretation of claim 1 is untethered from the language of claim 1 and ignores key features of claim 1. Claim 1 is not simply directed to a general abstract idea of “transfer of funds,” as the Patent Office asserts. Office Action, pp. 2-5. Rather, claim 1 is specifically directed to and rooted in technology used to facilitate confirmation of an electronic fund transfer operation that “enables users... to exchange money in a way that is fast, easy and relatively secure.”” As previously noted in prior responses, Examiner respectfully disagrees and notes that the Examiner’s interpretation of claim 1 is tethered from the language of claim 1 and does not ignore key features of claim 1. Examiner respectfully notes that the claim simply utilizes the technology in implementing the abstract idea without transforming the abstract idea into a patent eligible subject matter. The specific and technical limitations do not offer any technical/technology improvement and are simply used as a tool to implement the abstract idea. Thus, these arguments are not persuasive.
Applicant argues that “claim 1 is also directed to improvements in existing graphical user interface devices that have no pre-electronic analog for compensation confirmation ….. the features recited in claim 1 help prevent cases of fraud (e.g., by using cryptography) and vastly improve the overall user experience and convenience of electronically transferring funds between financial accounts. …Applicant submits that because independent claim 1 is directed to a specific implementation of a solution to a technological problem by reciting a set of specific rules, independent claim 1 is not directed to an abstract idea.” 
Examiner respectfully disagrees. As previously noted in prior responses, Examiner respectfully notes that there is no improved technology in simply confirming the funds transfer operation; broadcasting an identifier of the first person, the identifier being cryptographically secured and uniquely identifying the first person as an accountholder and a potential recipient of the funds transfer operation; receiving a communication specifying an amount of money and an identifier of a second person; proposing to transfer the specified amount of money to the first person; using the specified identifier of the second person to retrieve information for verifying identity of the second person; displaying at least a portion of the retrieved information for verifying the identity of the second person by the first person that is the recipient of the funds transfer operation, together with the specified amount; receiving user input approving the proposed transfer; and sending a communication to a device instructing performance of a transfer of the specified amount of money from the account belonging to the second person to the account belonging to the first person. Hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites steps involved funds transferring operation between multiple persons. Thus, Applicant has simply provided a business method practice in the commercial/financial industry of transferring funds, and no technical solution or improvement has been disclosed. 
Applicant argues that “Prong Two of Revised Step 2A: Claim 1 integrates the alleged abstract idea into a practical application.”  Examiner respectfully disagrees. With respect to Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Broadcasting, confirming, receiving, retrieving, verifying, displaying, and sending financial data simply amount to the abstract idea of transferring of funds. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of transferring of funds and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Applicant argues that “it is clear that the solution recited in claim 1 applies, relies on, and uses an ordered combination of operations and graphical user interfaces to confirm an electronic funds transfer operation in such a manner that claim 1 does not monopolize the alleged abstract idea of “transfer of funds.”” Examiner respectfully disagrees. As previously discussed in prior responses, under the Step 2A-Prong Two analysis,  Examiner respectfully notes that the specific method of processing data involved in a funds transfer operation is simply confirming, receiving, verifying, broadcasting, displaying, and sending information (i.e. identifying and financial information) among multiple devices used to confirm/verify account/identity information and transfer funds. This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant’s Step 2A-Prong Two analysis arguments are not persuasive.
Applicant argues that “Even if claim 1 is directed to an abstract idea, which Applicant does not concede, claim 1 recites additional elements that recite significantly more than the abstract idea. Under Step 2B, the Patent Office asserts that the only additional elements are “first computing device,” “second computing device, “memory,” “processor,” etc. See Office Action, pg. 4. In so doing, the Patent Office has failed to consider the specific ordered combination of technological operations recited in claim 1….These additional elements individually or as an ordered combination, ensure that claim 1 amounts to significantly more than the alleged abstract idea.” 
Examiner respectfully disagrees. As previously discussed in prior responses, under Step 2B, Examiner respectfully notes that all of Applicant's arguments have been reviewed, and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that receiving/transmitting/transferring data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 5, 7-11, 13, 15-18, and 21-23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693